 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4  CURTIS GUY,                                           Case No. 2:11-cv-01809-APG-NJK
 5                                          Petitioner,
              v.                                          ORDER
 6 

 7  WILLIAM GITTERE, et al.,

 8                                       Respondents.
 9 

10           This habeas corpus action, brought by Curtis Guy, a Nevada prisoner, was stayed on
11  July 22, 2013, pending the conclusion of Guy’s state-court habeas corpus proceedings. ECF No.

12  63. On September 10, 2018, Guy filed a status report stating that the state-court habeas

13  proceedings have been completed. ECF No. 80, pp. 2-3. Therefore, I will lift the stay of this

14  case.

15           Mr. Guy’s counsel also states that he intends to file an amended federal habeas petition
16  by September 10, 2019, within one year from the conclusion of his state habeas proceedings. Id.

17  That seems an unnecessarily long period of time. The parties shall brief their positions regarding

18  how long Guy needs to amend his petition to challenge the amended judgment of conviction, and

19  any other issues I should be aware of in establishing a schedule for the remainder of this case.

20           IT IS THEREFORE ORDERED that the stay of this action is lifted.
21           IT IS FURTHER ORDERED that, within 15 days from the entry of this order, the
22  petitioner shall file a brief stating his position with respect to the proper course of further

23  proceedings in this case, as described above. The respondents will then have 15 days to file a

      responsive brief. The petitioner will have seven days to file a reply brief.
 1         IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure 25(d),
 2  William Gittere is substituted for Renee Baker, as the respondent warden. The Clerk of the Court

 3  shall update the docket for this case to reflect that substitution.

 4 
           DATED THIS 11th day of October, 2018.
 5 

 6 

 7                                                          ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
 8 
                                                         
 9 

10 

11 

12 

13 

14 

15 

16 

17 

18 

19 

20 

21 

22 

23 




                                                       2
